Citation Nr: 1715935	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  15-35 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Air Force from August 21, 1953 to August 20, 1957.
This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claim on appeal can be decided.

The Veteran asserts that his bilateral peripheral neuropathy of the lower extremities is the result of radiation exposure during active service.  Specifically he contends that as a Fire Control Systems Mechanic/Technician, he repaired parabolic radar antennas.  At times, while working on antennas, his legs became warm.  He began to experience numbness and pain in his lower extremities about 2006 to 2007 and received a diagnosis in 2011.  10/10/2014, VA 21-4138 Statement in Support of Claim.

The Veteran furnished this information and asked that his medical records from the VA hospital be obtained.  However, the RO never made attempts to obtain these medical records and they are not currently associated with the Veteran's file.  

Relevant medical records should be requested.  38 U.S.C.A. § 5103A (c) (West 2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In the present case, neither 38 C.F.R. § 3.309 nor 38 C.F.R. § 3.311 is applicable.  VA's radiation regulations (38 C.F.R. § 3.309 and 38 C.F.R. § 3.311) only pertain to exposure to ionizing radiation. In the present case, the Veteran has alleged exposure to what can only be described as non-ionizing radiation from radar system equipment.  The Court has taken judicial notice that radar equipment emits micro-wave type, non-ionizing radiation.  See Rucker v. Brown, 10 Vet. App. 67, 69, 71-72   (1997) (citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984).  Non-ionizing exposure is not the type of radiation exposure addressed by the VA regulations found at 38 C.F.R. §§ 3.309, 3.311 (2016).

Moreover, there is no evidence or allegation that the Veteran has been diagnosed with any of the radiogenic presumptive diseases listed under 38 C.F.R. § 3.309 (d).  In addition, his current disorder on appeal is not listed as a "radiogenic disease" under 38 C.F.R. § 3.311 (b)(2).  Furthermore, there is no specific evidence or even an allegation from the Veteran that he engaged in a "radiation-risk activity" as defined under 38 C.F.R. § 3.309 (d).  Also, his Report of Medical Examination upon separation specifically notes that he had no significant exposure to radiation.  6/25/2014 STR-Medical.  The Board has also considered that 38 C.F.R. § 3.311 (b)(4) states that if an ionizing radiation claim is based on a disease not listed as a "radiogenic disease" under 38 C.F.R. § 3.311 (b)(2), VA shall nevertheless develop the claim under the provisions of section 3.311, provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  At the present time, the Veteran has submitted no such medical or scientific evidence.  Thus, under 38 C.F.R. § 3.311 (a) and (c), neither a dose assessment from the Department of Defense, nor a medical opinion from the Under Secretary for Benefits, nor any further development is warranted based on alleged exposure to ionizing radiation. 

However, the RO has not fully developed all theories of entitlement.  Exposure to non-ionizing radiation exposure must be considered.  Additionally, service connection can still be established on a direct basis when presumptive provisions are not met.

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event,  injury, or disease in service or with another service- connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

At an informal conference held in August 2015, the Veteran related that his doctor had indicated that his disability may be the result of radiation exposure, but that he could not get him to provide a definitive nexus opinion.  8/4/2015 Statement of the Case.  His medical records show that in lieu of providing an opinion himself, the Veteran's doctor recommended that the Veteran contact his VBO and get a Compensation and Pension review to get a nexus opinion.  1/15/2015 CAPRI, at 4.  In light of the foregoing, the Board finds that the Veteran should be afforded a VA examination and nexus opinion to assist him in substantiating his claim.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  All pertinent treatment records not yet obtained, including VA treatment records from the VA Medical Center in St. Cloud, Minnesota and any other sources indicated should be obtained and associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination for bilateral peripheral neuropathy of the lower extremities, to include non-ionizing radiation exposure.  The claims file should be provided to the examiner for review.  All necessary studies and tests should be conducted.  

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that bilateral peripheral neuropathy of the lower extremities, to include non-ionizing radiation, had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must provide a rationale for all opinions and conclusions rendered.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

3.  After the development requested above has been completed, the claim should be readjudicated.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





